
	
		I
		111th CONGRESS
		1st Session
		H. R. 2496
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr. Tim
			 Murphy of Pennsylvania) introduced the following bill; which was
			 referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to improve
		  access to the children’s health insurance program (CHIP) by providing
		  exemptions to CHIP eligibility waiting period requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Insurance Accessibility Act of
			 2009.
		2.Preventing the
			 application under CHIP of coverage waiting periods to children who lose health
			 insurance coverage, who are under 2 years of age, or for whom health insurance
			 coverage is unaffordable
			(a)In
			 generalSection 2102(b)(1) of
			 the Social Security Act (42 U.S.C. 1397bb(b)(1)) is amended—
				(1)in subparagraph
			 (B)—
					(A)in clause (iii),
			 by striking and at the end;
					(B)in clause (iv), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(v)may not apply a waiting period (including a
				waiting period to carry out paragraph (3)(C)) in the case of a child described
				in subparagraph (C).
							; and
				
					(2)by adding at the end the following new
			 subparagraph:
					
						(C)Description of
				children not subject to waiting periodFor purposes of this paragraph, a child
				described in this subparagraph is a child who, on the date an application is
				submitted for such child for child health assistance under this title, meets
				any of the following requirements:
							(i)Infants and
				toddlersThe child is under
				two years of age.
							(ii)Loss of group
				health plan coverageThe
				child previously had private health insurance coverage through a group health
				plan or health insurance coverage offered through an employer and lost such
				coverage due to—
								(I)termination of an individual’s
				employment;
								(II)a reduction in
				hours that an individual works for an employer;
								(III)elimination of
				an individual’s retiree health benefits; or
								(IV)termination of an individual’s group health
				plan or health insurance coverage offered through an employer.
								(iii)Unaffordable
				private coverage
								(I)In
				generalThe family of the child demonstrates that the cost of
				health insurance coverage (including the cost of premiums, co-payments,
				deductibles, and other cost sharing) for such family exceeds 10 percent of the
				income of such family.
								(II)Determination
				of family incomeFor purposes of subclause (I), family income
				shall be determined in the same manner specified by the State for purposes of
				determining a child’s eligibility for child health assistance under this title.
								.
				(b)Effective
			 dateThe amendments made by this section shall take effect as of
			 the date that is 90 days after the date of the enactment of this Act.
			
